DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 21st, 2021 has been entered. Claims 23-30 and 32 remain pending. Claims 29-30 have been amended. Claims 38-44 are newly added claims. Applicant’s amendments to the Claims have overcome each and every objection and previously set forth in the Non-Final Office Action mailed July 12th, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 23-24, 26-30, 32, and 38-39, 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2018/0014476 A1) in view of Shoshany et. al. (US 7,160,379).

Regarding claim 23, Shah teaches a modified composition of sand or soil that acts as mulch, comprising: one or more particles of sand or soil (Fig. 1, “soil particles”, 116; “The soil 
Shah does not expressly disclose wherein the one or more particles have a size which is 600 µm or less; wherein the hydrophobic layer has a thickness of 200 nm or less. 
However, in an analogous soil and sand art, Shoshany teaches wherein the one or more particles have a size which is 600 µm or less (“"Fine sand" encompasses the following: a. A geologic term for a sand particle having a diameter in the range of 0.125 to 0.25 mm (125 to 250 µm, or 3 to 2 phi units), and a loose aggregate of sand consisting of fine sand particles”, Col. 3, Lines 23-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah wherein the one or more particles have a size which is 600 µm or less; wherein the hydrophobic layer has a thickness of 200 nm or less, as taught by Shoshany, since this is a geologic term and definition for fine sand in the art. Additionally, since it has been held that where the general conditions of a claim are disclosed in the prior art, such as the size of the soil particles which can include fine sand, 
Shah as modified by Shoshany does not expressly disclose wherein the hydrophobic layer has a thickness of 200 nm or less.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah as modified by Shoshany wherein the hydrophobic layer has a thickness of 200 nm or less, since applicant’s specification has not disclosed an advantage for 200nm or less, as opposed to more than 200nm. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, such as a hydrophobic layer, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 24, Shah as modified by Shoshany teaches the composition of claim 23. Further, Shah teaches wherein the hydrophobic layer and one or more particles of sand or soil have a liquid roll off angle (Fig. 9, “sloping region”, 910; “The angle (a) and/or curvature of the sloping region 910 can also vary. With this non-planar surface topology, rain water (and other sources of water) that is repelled by the hydrophobic capillary layer 102 flows down the sloping region 910 (depicted via the dashed arrows).”, Para. [0107]).
Shah as modified by Shoshany does not expressly disclose of a liquid roll off angle about 3 to 7 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah as modified by Shoshany, to further include a liquid roll off angle about 3 to 7 degrees, since it has been held 

Regarding claim 26, Shah as modified by Shoshany teaches the composition of claim 23. Further, Shah teaches wherein the one or more particles of soil are silt or clay soils (“For example, the soil particles can include but are not limited to, course sand, fine sand, silt, and/or clay”, Para. [0038]).
Shah as modified by Shoshany does not expressly disclose wherein the one or more particles of sand are beach sand or desert sand.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah as modified by Shoshany wherein the one or more particles of sand are beach sand or desert sand, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, such as course or fine sand for retaining water to cultivate plants, as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 27, Shah as modified by Shoshany teaches the composition of claim 23. Further, Shah teaches wherein the hydrophobic layer is wax (“suitable materials for the hydrophobic coating 110, (or the particles 108 alone), can include but are not limited to: …paraffin wax”, Para. [0083]).

Regarding claim 28, Shah as modified by Shoshany teaches the composition of claim 27. Further, Shah teaches wherein the wax is selected from the group consisting of common wax, paraffin wax, palm wax, bees wax, and soy wax, individually or in combination (“suitable materials for the hydrophobic coating 110, (or the particles 108 alone), can include but are not limited to: …paraffin wax”, Para. [0083]).

Regarding claim 29, Shah as modified by Shoshany teaches the composition of claim 23, but does not expressly disclose wherein the hydrophobic layer has a thickness of about 20 nm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah as modified by Shoshany wherein the hydrophobic layer has a thickness of about 20 nm, since applicant’s specification has not disclosed an advantage for 20nm, as opposed to greater than or less than 20nm. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, such as a hydrophobic layer, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 30, Shah teaches a method of reducing irrigation requirements for an agricultural system (“The reduction to water evaporation from a soil layer covered with the hydrophobic capillary layer results in an increased amount of water retention in the soil layer, which in turn enhances plant growth while conserving water”, Abstract), comprising: providing a mulch that includes one or more particles of sand or soil (Fig. 1, “soil particles”, 116; “The soil particles can vary in type and physical properties. For example, the soil particles can include but are not limited to, course sand, fine sand, silt, and/or clay.”, Para. [0038]), the one or more 
Shah does not expressly disclose wherein the one or more particles have a size which is 600 µm or less; wherein the hydrophobic layer has a thickness of 200 nm or less. 
However, in an analogous soil and sand art, Shoshany teaches wherein the one or more particles have a size which is 600 µm or less (“"Fine sand" encompasses the following: a. A geologic term for a sand particle having a diameter in the range of 0.125 to 0.25 mm (125 to 250 µm, or 3 to 2 phi units), and a loose aggregate of sand consisting of fine sand particles”, Col. 3, Lines 23-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah wherein the one or more particles have a size which is 600 µm or less, as taught by Shoshany, since this is a geologic term and definition for fine sand in the art. Additionally, since it has been held that where the general 
Shah as modified by Shoshany does not expressly disclose wherein the hydrophobic layer has a thickness of 200 nm or less.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah as modified by Shoshany wherein the hydrophobic layer has a thickness of 200 nm or less, since applicant’s specification has not disclosed an advantage for 200nm or less, as opposed to more than 200nm. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, such as a hydrophobic layer, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 32, Shah as modified by Shoshany teaches the composition of claim 30. Further, Shah teaches further comprising: distributing the mulch on a homogenous layer of 1 mm to 10 cm on top of the soil (“application of a 2.0 centimeter (cm) thick hydrophobic capillary layer to normal wetted soil”, Para. [0044]; “The theoretically obtained results show a significant decrease in the rate of evaporation of water through the hydrophobic capillary layer 102 with an increase in the thickness of the layer from 0.1 cm to 10 cm”, Para. [0073]); and irrigating the soil (“a layer of normal or hydrophilic soil (e.g., hydrophilic soil layer 104) can be wetted with water to a suitable level of saturation that facilitates optimal growth of a seed or plant planted within the soil”, Para. [0052]).

Regarding claim 38, Shah teaches a modified composition of sand or soil that acts as mulch, comprising: one or more particles of sand or soil (Fig. 1, “soil particles”, 116; “The soil particles can vary in type and physical properties. For example, the soil particles can include but are not limited to, course sand, fine sand, silt, and/or clay.”, Para. [0038]); and a hydrophobic layer (Fig. 1, “hydrophobic capillary layer”, 102) coating the one or more particles of sand or soil (“The hydrophobic capillary layer 102 includes a plurality of stacked particles 108 that are either formed with a hydrophilic material and coated with a hydrophobic coating 110 (depicted via the black line around the respective particles 108) or formed with a hydrophobic material. The particles 108 can include natural and/or synthetic particle materials. In an exemplary embodiment, the particles 108 include natural soil particles that have been respectively coated with a hydrophobic coating 110”, Para. [0057]).
Shah does not expressly disclose wherein the one or more particles have a size which is 600 µm or less; a hydrophobic layer individually coating each of the one or more particles of sand or soil; wherein the hydrophobic layer has a thickness of 200 nm or less. 
However, in an analogous soil and sand art, Shoshany teaches wherein the one or more particles have a size which is 600 µm or less (“"Fine sand" encompasses the following: a. A geologic term for a sand particle having a diameter in the range of 0.125 to 0.25 mm (125 to 250 µm, or 3 to 2 phi units), and a loose aggregate of sand consisting of fine sand particles”, Col. 3, Lines 23-27); a hydrophobic layer individually coating each of the one or more particles of sand or soil (“hydrophobic sand including coating sand with a wax blend so as to form a coated sand with advanced hydrophobic properties”, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah wherein the one or more 
Shah as modified by Shoshany does not expressly disclose wherein the hydrophobic layer has a thickness of 200 nm or less.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah as modified by Shoshany wherein the hydrophobic layer has a thickness of 200 nm or less, since applicant’s specification has not disclosed an advantage for 200nm or less, as opposed to more than 200nm. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, such as a hydrophobic layer, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 39, Shah as modified by Shoshany teaches the composition of claim 38. Further, Shah teaches wherein the hydrophobic layer and one or more particles of sand or soil have a liquid roll off angle (Fig. 9, “sloping region”, 910; “The angle (a) and/or curvature of the sloping region 910 can also vary. With this non-planar surface topology, rain water (and other sources of water) that is repelled by the hydrophobic capillary layer 102 flows down the sloping region 910 (depicted via the dashed arrows).”, Para. [0107]).

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah as modified by Shoshany, to further include a liquid roll off angle about 3 to 7 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, such a slope with a varying angle for liquid to flow down, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 41, Shah as modified by Shoshany teaches the composition of claim 38. Further, Shah teaches wherein the one or more particles of soil are silt or clay soils (“For example, the soil particles can include but are not limited to, course sand, fine sand, silt, and/or clay”, Para. [0038]).
Shah as modified by Shoshany does not expressly disclose wherein the one or more particles of sand are beach sand or desert sand.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah as modified by Shoshany wherein the one or more particles of sand are beach sand or desert sand, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, such as course or fine sand for retaining water to cultivate plants, as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 42, Shah as modified by Shoshany teaches the composition of claim 38. Further, Shah teaches wherein the hydrophobic layer is wax (“suitable materials for the hydrophobic coating 110, (or the particles 108 alone), can include but are not limited to: …paraffin wax”, Para. [0083]).

Regarding claim 43, Shah as modified by Shoshany teaches the composition of claim 42. Further, Shah teaches wherein the wax is selected from the group consisting of common wax, paraffin wax, palm wax, bees wax, and soy wax, individually or in combination (“suitable materials for the hydrophobic coating 110, (or the particles 108 alone), can include but are not limited to: …paraffin wax”, Para. [0083]).

Regarding claim 44, Shah as modified by Shoshany teaches the composition of claim 38, but does not expressly disclose wherein the hydrophobic layer has a thickness of about 20 nm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah as modified by Shoshany wherein the hydrophobic layer has a thickness of about 20 nm, since applicant’s specification has not disclosed an advantage for 20nm, as opposed to greater than or less than 20nm. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, such as a hydrophobic layer, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 25 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2018/0014476 A1) in view of Shoshany et. al. (US 7,160,379) as applied to claim 23 above, further in view of Fujimaru et. al. (US 8,765,857).

Regarding claims 25 and 40, Shah as modified by Shoshany teaches the composition of claims 23 and 38, respectively, but does not expressly disclose wherein the one or more particles of sand or soil comprises SiO2, CaCO3, Al2O3, Fe2O3, TiO2, P2O5, K2O, CaO, MgO, Na2O or MnO2.
However, in an analogous soil and sand art, Fujimaru teaches wherein the one or more particles of sand or soil comprises SiO2, CaCO3, Al2O3, Fe2O3, TiO2, P2O5, K2O, CaO, MgO, Na2O or MnO2 (“SiO2 Al2O5 Fe2O, MgO CaO KO PO5 CuO ZnO”, Col. 33, Table 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah as modified by Shoshany wherein the one or more particles of sand or soil comprises SiO2, CaCO3, Al2O3, Fe2O3, TiO2, P2O5, K2O, CaO, MgO, Na2O or MnO2, as taught by Fujimaru, to provide a “water retaining material for cultivating plant” (Fujimaru, Col. 33, Line 10). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, such as for a soil or sand, as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection is presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647